Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 1 of 35 Page ID #:1


       WILSON KEADJIAN BROWNDORF LLP
 1     BENJAMIN M. CUTCHSHAW (SBN 263483)
 2     bcutchshaw@wkbllp.com
       1900 Main Street, Suite 600
 3     Irvine, California 92614
       Tel: (949) 247-7832
 4
 5     ANDREW R. CORCORAN (pro hac pending)
       acorcoran@wkbllp.com
 6     174 Waterfront St., Suite 300
       National Harbor, MD 20745
 7     Tel: (301) 778-1062
 8
       Attorneys for Plaintiff
 9     PLUTOS SAMA HOLDINGS, INC.
10
                       UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12
13
14      PLUTOS SAMA HOLDINGS, INC.,           Case No. 8:19-cv-1010
15                     Plaintiff,
16             v.                             COMPLAINT FOR DAMAGES
17      TORSTEN MAEHLE; ALEJANDRO
        WIDMER; JURG WIDMER PROBST;           DEMAND FOR JURY TRIAL
18
        CLEMENS GREGOR; CARLOS
19      POLITANO; ENDRE SZABARI;
        MICHAEL BEILENSON; and DOES
20      1–20, inclusive,
21
                       Defendants.
22
23
24
25
26
27
28

                                        —1—
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 2 of 35 Page ID #:2



 1          Plutos Sama Holdings, Inc., a Delaware corporation with its principal
 2    place of business located in Irvine, California (“Plaintiff” or “PSH”), brings this
 3    Complaint against Torsten Maehle (“Maehle”), Alejandro Widmer (“A.
 4    Widmer”), Jurg Widmer Probst (“J. Widmer”), Clemens Gregor (“Gregor”),
 5    Carlos Politano (“Politano”), Endre Szabari (“Szabari”), and Michael Beilenson
 6    (“Beilenson”) (collectively, the “Defendants”). Plaintiff alleges as follows:
 7                              NATURE OF THE ACTION
 8          This action arises from an illicit enterprise designed to launder foreign
 9    funds through the investment in, and operation of, a legitimate United States
10    business. Defendants’ unlawful and tortious conduct has interfered with
11    Plaintiff’s legal acquisition and operation of three Italian-themed franchised
12    restaurants (the “Sunshine Transaction”) located in Doral, Florida (the “Doral
13    Restaurant”), Miami (Brickell), Florida (the “Brickell Restaurant”), and Reston,
14    Virginia (the “Reston Restaurant”) (collectively, the “PSH Restaurants”). In
15    addition, Defendants’ conduct has also jeopardized and potentially impaired the
16    value of development rights acquired by Plaintiff to further expand the franchise
17    in Florida, Illinois, New York, New Jersey, Virginia, and Washington, DC (the
18    “U.S. Transaction”) and to acquire six additional, currently existing, franchised
19    restaurants. Unbeknownst to Plaintiff, prior to its acquisition of the PSH
20    Restaurants, Defendants J. Widmer, A. Widmer, Gregor, and Maehle
21    (collectively, the “Widmer Enterprise”), engaged in a coordinated effort to
22    launder J. Widmer’s ill-gotten gains through the Doral Restaurant.
23          Plaintiff, through an agreement with the restaurant franchisor, acquired
24    ownership and franchise rights for the PSH Restaurants pursuant to an agreement
25    effective January 7, 2018. Although J. Widmer had previously attempted to take
26    management control over the Doral Restaurant, these efforts had been repeatedly
27    rebuked by the franchisor who refused to allow J. Widmer to have a franchise
28    license. Following PSH’s acquisition of the PSH Restaurants, J. Widmer again

                                             —2—
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 3 of 35 Page ID #:3



 1    attempted to seize control of the Doral Restaurant through a proposed partnership
 2    with PSH but that idea was immediately rebuked by the franchisor and, after
 3    PSH learned of the background of J. Widmer, was also rejected by PSH. As a
 4    result, the Widmer Enterprise, directly or indirectly through the other
 5    Defendants, engaged in an aggressive and coordinated attack intended to
 6    interfere with Plaintiff’s acquisition and operation of the PSH Restaurants.
 7    Defendants’ actions have caused substantial financial harm to the PSH
 8    Restaurants and also jeopardized Plaintiff’s larger transaction involving franchise
 9    development rights. Plaintiff has already suffered millions of dollars in damages
10    and continues to suffer damages with respect to the PSH Restaurants; there is
11    now substantial risk of greater damages with respect to the larger U.S.
12    Transaction.
13                                      JURISDICTION
14          1.       The parties’ citizenship is completely diverse and the amount in
15    controversy exceeds $75,000, exclusive of interests and costs. 28 U.S.C. § 1332.
16          2.       A substantial part of this action arises under the laws of the United
17    States. 28 U.S.C. §§ 1331 and 1337.
18          3.       This Court has personal jurisdiction over Defendants and venue is
19    proper in this Court pursuant to 18 U.S.C.A. § 1965(b) because each Defendant
20    has minimum contacts with the United States.
21                                          PARTIES
22          4.       Plaintiff PSH is a Delaware corporation with its principal place of
23    business located at 1900 Main Street, Suite 640, Irvine, California.
24          5.       Defendant Maehle was an equity holder of VAP Sunshine prior to
25    the sale of his shares to PSH, is a close friend of A. Widmer (the son of J.
26    Widmer) and is a resident of Miami, Florida.
27          6.       Defendant A. Widmer is the son of Defendant J. Widmer and is a
28    resident of Miami-Dade County, Florida.

                                               —3—
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 4 of 35 Page ID #:4



 1          7.      Defendant J. Widmer is a resident of Zurich, Switzerland. Through
 2    various shell companies, J. Widmer has invested his illicit bribery proceeds in
 3    legitimate U.S. businesses located in Florida.
 4          8.      Defendant Gregor is an attorney that represents J. Widmer and is a
 5    resident of Zurich, Switzerland. Defendant Gregor has participated in the
 6    Widmer Enterprise’s scheme to launder money through legitimate U.S.
 7    businesses and has actively participated in the efforts to take control of the Doral
 8    Restaurant.
 9          9.      Defendant Politano is the CEO of the U.S. division of the franchisor
10    and is a resident of Arlington, Virginia.
11          10.     Defendant Szabari was an equity holder of VAP Sunshine prior to
12    his resignation and surrender of those rights and is a resident of Miami, Florida.
13          11.     Defendant Beilenson is the former manager of the Doral Restaurant
14    and is a resident of Miami-Dade County, Florida.
15          12.     Plaintiff does not currently know the names of DOES 1 through 20
16    and, therefore, sues said defendants by such fictitious names. Plaintiff alleges
17    that each DOE defendant is in some way liable and at fault for the occurrences
18    alleged herein, and each DOE defendant is responsible for the damages incurred
19    by Plaintiff. Plaintiff will amend this Complaint to allege the DOE defendants’
20    true names and capacities when ascertained.
21          13.     Plaintiff is informed and believes, and on that basis alleges, that at
22    all times mentioned in this Complaint, Defendants and each of the DOE
23    defendants were the agents, servants, partners, affiliates, employees,
24    co-conspirators, and/or joint-ventures of their co-defendants and in doing the
25    things alleged in this Complaint, were acting pursuant to the conspiracy alleged
26    herein.
27
28

                                              —4—
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 5 of 35 Page ID #:5



 1            RELEVANT NON-PARTY INDIVIDUALS AND ENTITIES
 2          14.     VAP Sunshine, LLC (“VAP Sunshine”) is a Florida limited liability
 3    company that owns a 60% share in the Doral Restaurant and 100% ownership of
 4    the Reston Restaurant and Brickell Restaurant.
 5          15.     William Shewalter, Senior Vice President, Development at The
 6    Related Group, along with attorney Alvin Lodish of Duane Morris, represented
 7    the landlord for the Doral Restaurant.
 8          16.     Jessica Samo is a manager at Rockhill Management, and along with
 9    attorney Dany Clayton of Akerman, represented the landlord for the Brickell
10    Restaurant.
11          17.     Jesse Dean-Kluger (“Kluger”) is an attorney at Jesse Dean-Kluger,
12    P.A. located in Miami, Florida. Kluger was retained by Maehle and Szabari to
13    purportedly act on behalf of VAP Sunshine, LLC even though at the time he was
14    retained, Maehle and Szabari no longer had authority to act on behalf of VAP
15    Sunshine.
16          18.     VAP Invest LLC (“VAP Invest”) is a Florida limited liability
17    company owned by Thorsten Maehle. VAP Invest was voluntarily dissolved on
18    August 11, 2017.
19          19.     VAPvest Corporation (“VAPvest”) is a Florida corporation with a
20    principal place of business in Miami, Florida. Its key officers are Alejandro
21    Widmer (President), Katja Muriel Widmer (Vice-President), and Elisabeth
22    Daniela Widmer (Secretary). Its registered agent is Albert Diaz-Silveira.
23          20.     Katja Muriel Widmer (“K. Widmer”) is the daughter of J. Widmer,
24    the sister of A. Widmer, and upon information and belief, is a resident of
25    Miami-Dade County, Florida.
26          21.     Wedis Systemgastronomie GmbH (f/k/a Wedis Verwaltungs-GmbH
27    (“Wedis GmbH”) is a German company that previously held an equity interest in
28    VAP Sunshine, LLC.

                                               —5—
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 6 of 35 Page ID #:6



 1                              FACTUAL ALLEGATIONS
 2    Plaintiff PSH Enters the Restaurant Sector
 3          22.    Plaintiff PSH is a holding company with interests across a wide
 4    array of industries. In 2018, PSH made the strategic decision to reduce its
 5    exposure in the residential real estate mortgage markets and to expand into retail
 6    consumer markets. As part of this strategy, PSH expanded into the film-financing
 7    industry and e-gaming markets. PSH also identified an opportunity to expand
 8    into the retail consumer markets through the acquisition of restaurant franchise
 9    rights in the United States.
10          23.    Specifically, PSH identified an opportunity to acquire rights to
11    expand a successful European Italian-themed restaurant franchise in the U.S.
12    market. This franchise had seen rapid expansion throughout Europe, but efforts
13    to expand this franchise in the United States had not been successful. PSH
14    believed that with the right backing this franchise could quickly blossom in the
15    U.S. market. PSH identified two potential transactions to implement this strategy.
16    The first transaction involved acquiring three existing franchised Restaurants
17    from their majority owner, VAP Sunshine, thus providing PSH an existing U.S.
18    footprint for the franchise. The second larger transaction involved acquiring U.S.
19    development rights from the franchisor directly in order to expand the franchise
20    throughout Florida, Illinois, and Virginia.
21          24.    PSH was unaware that development of the Doral Restaurant had
22    been funded by an international money-laundering scheme, and that the illicit
23    enterprise behind this money-laundering scheme was seeking to maintain
24    control. It appeared that the initial funding tiers for development of the
25    Restaurant had come from an individual named Thorsten Maehle through the
26    entity he managed, VAP Invest. However, it later became clear that the true
27    source of the funds was the nefarious J. Widmer. In order to disguise the origin of
28    this money, the Widmer family created a disguised trust that was designed to

                                              —6—
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 7 of 35 Page ID #:7



 1    mask the funds unlawful origins. Maehle, as the frontman for this scheme, knew
 2    that the true source of the money was J. Widmer who had amassed his fortune
 3    through corrupt shipping transactions in Guatemala.
 4    The Widmer Enterprise Launders Illicit Bribery Proceeds
 5          25.    J. Widmer, known as “The King of the Ports” in Guatemala, is a key
 6    figure in an international bribery scandal. Specifically, in coordination with
 7    government officials, J. Widmer, through his various companies including but
 8    not limited to Novacom S.A., exchanged discounted tariff costs for bribes from
 9    importers. In April 2015, however, following a UN-assisted investigation,
10    evidence of this network of corruption was disclosed by international prosecutors
11    resulting in a scandal that reached the highest levels of the Guatemalan
12    government. Although J. Widmer was suspected of being a major participant in
13    this illicit bribery conspiracy, J. Widmer managed to escape Guatemala before he
14    could be prosecuted, and moved to Switzerland where he remains a fugitive from
15    justice according to Guatemalan media.1 While Switzerland has extradition
16    treaties, it has frequently taken a conservative approach to extradition requests
17    and refuses to extradite its own nationals. Thus, Switzerland has unfortunately
18    become somewhat of a known haven for some of the world’s wealthiest financial
19    criminals, as well as for other major international criminals who manage to
20    obtain Swiss citizenship. 2
21    1
       See The reign of Jurg Widmer remains intact in the ports, El Periodico,
22    February 11, 2018, available at https://elperiodico.com.gt/investigacion/
23    2018/02/11/el-reinado-de-jurg-widmer-sigue-intacto-en-los-puertos/
      2
       See 5 Countries With No U.S. Extradition Treaty, Thomson Reuters (FindLaw),
24
      June 5, 2013, available at https://blogs.findlaw.com/blotter/2013/06/5-countries-
25    with-no-us-extradition-treaty.html (referring to Switzerland as an “honorable
      mention” in a list of countries with no US extradition treaty because it has been
26
      “known to harbor U.S. fugitives”); Schectman, Joel, Lawmakers Tell Justice
27    Dept. to Seek Swiss Banker Extraditions, Dow Jones & Company, March 18,
      2014, available at
28

                                             —7—
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 8 of 35 Page ID #:8



 1          26.    Recognizing that he could not directly domesticate or invest the
 2    proceeds from his illicit activities in Guatemala, J. Widmer formed an enterprise
 3    (the “Widmer Enterprise”) with several other individuals in order to launder his
 4    proceeds through various investments, including the Doral Restaurant.
 5    Specifically, J. Widmer formed an enterprise to launder his ill-gotten gains with
 6    his son, A. Widmer, his son’s long-time best friend Maehle, and his attorney and
 7    confidant, Clemens Gregor. The Widmer Enterprise conspired to, and has taken
 8    numerous steps to, launder J. Widmer’s unlawfully obtained wealth. Maehle
 9    agreed to be a frontman for the shell companies set up to invest the illicit Widmer
10    cash thereby helping to mask its origins. J. Widmer’s son, Alejandro, was also
11    involved in the shell companies used to launder the money and to control the
12    subsequent investments such as the one made in the Doral Restaurant. Clemens
13    Gregor acted as European counsel for J. Widmer and the Widmer family, and has
14    essentially become a consigliere to the Widmer Enterprise, advising it how to
15    disguise the movement of its wealth using trusts and shell companies and
16    assisting with the Widmer Enterprise’s efforts to take control over otherwise
17    lawful U.S. businesses such as the Doral Restaurant.
18          27.    J. Widmer and Maehle created a disguised trust in order to funnel
19    the illicit proceeds into legitimate enterprises. The trust funded a shell company,
20    VAP Invest, LLC (“VAP Invest”), with Maehle listed as the registered agent and
21    manager. Although the structure of VAP Invest was intended to give the
22    perception that Maehle was in control of the entity and the source of the funds,
23    he was in fact merely a frontman for the Widmer Enterprise and was always
24
      https://blogs.wsj.com/riskandcompliance/2014/03/18/lawmakers-tell-justice-
25
      dept-to-seek-swiss-banker-extraditions/ (discussing Senator McCain’s request
26    that the US Department of Justice pursue extradition of Swiss financial
      criminals, which it had not done based on the believe that Switzerland will refuse
27
      to extradite Swiss nationals regardless of the extradition treaty between the US
28    and Switzerland).

                                             —8—
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 9 of 35 Page ID #:9



 1    knowingly acting on behalf of the Widmer family to assist their efforts to launder
 2    J. Widmer’s bribery proceeds.
 3          28.    The purpose of VAP Invest was to hide the identity of the Widmer
 4    family in connection with the investment of J. Widmer’s unlawful bribery
 5    proceeds into legitimate U.S. businesses. Once procured by the frontman, the
 6    unlawful scheme involved transferring the investment to a different shell
 7    company under the direct control of J. Widmer’s children. Upon information and
 8    belief, J. Widmer’s children, A. Widmer and K. Widmer, set up many of these
 9    shell companies to hold the investments made using their father’s illicit bribery
10    proceeds. Indeed, A. Widmer and K. Widmer are listed as officers of no less than
11    five such Florida shell corporations including Widvest LLC, Tucan Enterprises,
12    Inc., Brickestate, Inc., Adventure Capital, Inc., and VAPvest (the entity that the
13    investment at issue here, the stake in the Doral Restaurant, was eventually
14    transferred to following acquisition).
15    The Widmer Enterprise Infiltrates the Restaurants
16          29.    In July 2016, VAP Invest made a $1 million investment in the Doral
17    Restaurant in exchange for a 40% interest in that business pursuant to a
18    Membership Interest Purchase Agreement with VAP Sunshine executed by
19    Thorsten Maehle as the manager of VAP Invest. (See Membership Interest
20    Purchase Agreement attached hereto as Exhibit A). Unbeknownst to anyone but
21    the members of the Widmer Enterprise, the true source of this investment was the
22    bribery proceeds of J. Widmer. Subsequently, VAP Invest, through the Widmer
23    Enterprise’s frontman, Maehle, transferred the 40% interest in the Doral
24    Restaurant to VAPvest Corp, an entity that was also controlled by the Widmer
25    Enterprise. At all times, Maehle understood that his role was to act on behalf of
26    the Widmer Enterprise and to use this complicated investment mechanism to
27    conceal the true origin of the investment funds.
28

                                               —9—
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 10 of 35 Page ID #:10



  1          30.     Following the initial $1 million investment of J. Widmer’s bribery
  2    proceeds into VAP Sunshine as described above, an additional $1 million loan
  3    was made in 2016 by VAP Invest to Wedis GmbH, which at the time was the
  4    97.5% owner of VAP Sunshine, LLC. The loan was secured by a guarantee from
  5    VAP Sunshine and was also paid as a priority payment on time every month
  6    through December 2017, even though VAP Sunshine was never, during this time
  7    period, even paid its management fee. However, the guarantee from VAP
  8    Sunshine, that was negotiated and agreed upon by Maehle acting at the direction
  9    of the Widmer Enterprise, was provided without any consideration for VAP
 10    Sunshine whatsoever. Thus, when Wedis GmbH subsequently declared
 11    bankruptcy in 2018, VAP Sunshine remained obligated to make the loan
 12    payments – payments that were being provided to the Widmer Enterprise through
 13    their frontman Maehle – even though VAP Sunshine never received any benefit
 14    or consideration whatsoever for guaranteeing this loan.
 15          31.     In March 2017, VAPvest, which was directly controlled by J.
 16    Widmer’s children, provided an additional $200k loan structured as a convertible
 17    note in order to finish construction of the Doral Restaurant. Once again, the
 18    source of this investment was the illicit bribery proceeds of J. Widmer. This note
 19    was structured so that it could be converted into an additional 15% interest in the
 20    Doral Restaurant. If converted, this note would provide VAPvest with a total
 21    55% interest in the Doral Restaurant when combined with the prior 40% interest
 22    that had been transferred to VAPvest from VAP Invest following the 2016
 23    investment. Although representatives of the Doral Restaurant attempted to repay
 24    the loan prior to its conversion by delivering a certified check to VAPvest,
 25    Gregor refused to accept repayment in a clear attempt to take control of the Doral
 26    Restaurant.
 27          32.     In February 2018, Wedis GmbH, the majority owner of VAP
 28    Sunshine, filed for bankruptcy. Shortly thereafter, J. Widmer, through his

                                             — 10 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 11 of 35 Page ID #:11



  1    representative Gregor, contacted the franchisor about obtaining a franchise
  2    license to operate the Doral Restaurant. This request was unambiguously and
  3    categorically denied. Following the franchisor’s denial of a franchise license,
  4    VAPvest and its controlling Widmer Enterprise members, refused to provide any
  5    further operating capital. As a result, the Doral Restaurant fell behind on rent as
  6    well as its franchise fees and began to face significant financial troubles.
  7          33.    These investments by the Widmer Enterprise through the shell
  8    companies of VAP Invest, LLC and VAPvest Corp. were part of a coordinated
  9    and disguised effort to launder J. Widmer’s unlawful bribery proceeds and
 10    designed to provide the Widmer Enterprise with a mechanism for taking control
 11    of the Doral Restaurant regardless of the franchisor’s knowledge or approval.
 12    While the Widmer Enterprise has not yet been able to circumvent the franchisor’s
 13    refusal to grant anyone associated with the Widmer Enterprise a franchise
 14    license, their effort to do so is continuing through the filing of this action.
 15          34.    While the franchisor has refused to grant anyone associated with the
 16    Widmer family a franchise license, the Widmer’s have continued to exercise
 17    domination over the Doral Restaurant nonetheless, and have taken steps to
 18    infiltrate the daily operations in order to facilitate their money-laundering
 19    machine. Among other things, the Widmer Enterprise has expanded its influence
 20    over the Restaurants in an effort to exercise domination over them by recruiting
 21    individuals within the franchisor’s U.S. division and placing or recruiting their
 22    agents within the restaurants themselves as managers. The in-restaurant
 23    representatives of the Widmer Enterprise, including Defendants Szabari and
 24    Beilenson, were critical as they would allow the Widmer Enterprise the ability to
 25    launder cash more easily.
 26          35.    Not only was the Widmer Enterprise laundering J. Widmer’s ill-
 27    gotten bribery proceeds by investing in the Doral Restaurant through various
 28    shell companies, but eventually, the Widmer Enterprise appeared intent on

                                               — 11 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 12 of 35 Page ID #:12



  1    exercising domination over the Doral Restaurant so they could control day-to-
  2    day operations with the ultimate goal of using the enterprise for money
  3    laundering.
  4          36.     This illicit scheme may have gone unnoticed and unhindered for
  5    years except for the decision by one of its members, Defendant Maehle, to cash-
  6    out of the Widmer Enterprise through a sale of his interest in the Restaurants.
  7    Upon information and belief, Defendant Maehle had knowingly participated in
  8    the Widmer Enterprise, but following a dispute with the Widmer family, had
  9    decided to liquidate his interest in the Restaurants, including the Doral
 10    Restaurant. Thus, when the managing partner of Sunshine, Andres Moser,
 11    approached PSH about selling the Restaurants in December 2018, Defendant
 12    Maehle jumped at the opportunity to cash-out and walk away from the Widmer
 13    Enterprise’s illicit scheme.
 14    PSH Walks into the Hornets’ Nest
 15          37.     Unaware of the hornets’ nest it was walking into and the nefarious
 16    origin of the funds used to develop the Doral Restaurant, PSH entered
 17    discussions with Andreas Moser and Thorsten Maehle to acquire their 97.5%
 18    interest in VAP Sunshine. VAP Sunshine had a 100% interest in the Brickell and
 19    Reston Restaurants, and a 60% interest in the Doral Restaurant. The parties to the
 20    Sunshine Transaction set forth the terms of this agreement in a Non-Binding
 21    Proposal to Purchase the Equity Interests of VAP Sunshine, LLC. (See Sunshine
 22    Transaction Closing Letter and exhibits thereto attached hereto as Exhibit B.) On
 23    January 8, 2019, the parties to the Sunshine Letter entered into a Consent of
 24    Members as contemplated thereby mutually agreeing to make the Sunshine
 25    Acquisition Agreement binding and enforceable. (See id.)
 26          38.     Unfortunately, the remaining members of the Widmer Enterprise, J.
 27    Widmer, A. Widmer, and Gregor, were not willing to let such an ideal
 28    money-laundering scheme go without a fight. While the Widmer Enterprise

                                              — 12 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 13 of 35 Page ID #:13



  1    could not legally prevent its former member, Defendant Maehle, from selling his
  2    shares in VAP Sunshine to PSH, they remained intent on benefiting from or
  3    blocking the Sunshine Transaction.
  4          39.   Initially, the Widmer Enterprise tried to work directly with or
  5    “recruit” PSH in hopes that they may be able to replace Maehle with a new
  6    frontman that not only had franchise approval to operate the existing Restaurants,
  7    but also had the right to develop even more franchised restaurants that they could
  8    infiltrate for their money-laundering operations. As such, J. Widmer and Gregor
  9    met with representatives of PSH in Switzerland to discuss how they could remain
 10    involved with the VAP Sunshine Restaurants, and potentially invest in PSH’s
 11    U.S. Transaction aimed at expanding the franchise.
 12          40.   Not knowing the full background of the Widmer family and the
 13    origin of J. Widmer’s wealth, PSH approached the franchisor about the
 14    possibility of partnering with the Widmer family. The franchisor, however,
 15    immediately and unambiguously rejected all suggestions involving the Widmer
 16    family in the U.S. Transaction or any proposal that would result in the Widmer
 17    family having any control over franchised restaurants.
 18          41.   Upon learning of the Widmer family’s background and the origin of
 19    J. Widmer’s wealth, PSH also came to the independent conclusion that it could
 20    not do business with the Widmer family in any capacity. Moreover, PSH’s
 21    subsequent diligence also uncovered troubling information about Thorsten
 22    Maehle. First, PSH came to learn that Maehle was A. Widmer’s close friend and
 23    confidant. Second, and more importantly, PSH’s investigation revealed evidence
 24    that the funds Maehle had purportedly invested in VAP Sunshine through the
 25    various shell companies had not in fact come from Maehle, but instead had come
 26    from the Widmer family and represented J. Widmer’s illicit bribery proceeds.
 27    Thus, PSH’s preliminary investigation suggested that Maehle was merely a
 28    frontman operating on behalf of the Widmer family to assist them in laundering

                                             — 13 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 14 of 35 Page ID #:14



  1    J. Widmer’s ill-gotten wealth. Accordingly, PSH determined that it could not
  2    send the requisite payments to Defendant Maehle pursuant to the Sunshine
  3    Agreement until after it was able to fully investigate the relationship between
  4    Maehle and the Widmer family, and identify the source of the funds that Maehle
  5    used to invest in the Doral Restaurant through VAP Invest and VAPvest, and
  6    stopped all payments en route to Defendant Maehle. It is important to note that at
  7    this point, PSH did send the required payments to the other sellers and creditors
  8    of Sunshine, distinguishing between those that PSH thought were merely
  9    innocent parties caught in the middle of Widmer’s scheme from Widmer
 10    Enterprise’s frontman, Thorsten Maehle.
 11          42.    After learning that PSH would not make the required payment to
 12    him until the specific nature of his connection to the Widmer Enterprise could be
 13    determined, Maehle again began to take actions in furtherance of the Widmer
 14    Enterprise, and to cooperate with the Widmer family. Moreover, Maehle, who
 15    had direct contact with many key Restaurant employees and local U.S. franchisor
 16    representatives, began to recruit other third parties to assist the Widmer
 17    Enterprise, including but not limited to Defendants Carlos Politano, Endre
 18    Szabari, and Michael Beilenson.
 19    The Widmer Enterprise’s Assault on PSH
 20          43.    Upon learning that PSH could not or would not partner with the
 21    Widmer family in connection with its ownership and development of the
 22    franchised restaurants, and PSH’s pause to reflect how to handle Maehle, the
 23    Widmer Enterprise engaged in a concerted effort to block, attack, and interfere
 24    with PSH’s lawful acquisition and operation of the Restaurants and to tortiously
 25    interfere with PSH’s U.S. Transaction to further develop the franchise. The
 26    Widmer Enterprise attempted to achieve this goal employing three general
 27    methods: (a) an abusive and harassing legal attack intended to distract,
 28    embarrass, and drain the resources of PSH; (b) an assault on PSH’s operation of

                                              — 14 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 15 of 35 Page ID #:15



  1    the Restaurants intended to reduce the Restaurants’ revenue, increase costs, harm
  2    PSH’s reputation in the industry, and interfere with PSH’s relationship with the
  3    franchisor; and (c) a defamation campaign designed to interfere with PSH’s
  4    relationship with the franchisor. Specific examples of the Widmer’s assault on
  5    PSH include, but are not limited to:
  6                 a.    Members of the Widmer Enterprise, either directly or through
  7          third parties, engaged and continue to participate in a smear campaign
  8          designed to encourage Restaurant employees to quit, refuse to cooperate
  9          with PSH, and/or cooperate directly with the Widmer Enterprise and its
 10          agents and representatives. The Widmer Enterprise and other Defendants,
 11          including Defendant Politano, have repeatedly and systematically texted,
 12          called, and emailed Restaurant employees defamatory statements about
 13          PSH.
 14                 b.    Widmer Enterprise members including A. Widmer, Thorsten
 15          Maehle, and Clemens Gregor repeatedly threatened or intimidated
 16          Restaurant employees through phone calls and in person. The threats and
 17          intimidation were so aggressive and unfortunately effective in interfering
 18          with PSH’s ability to work with Restaurant staff, that PSH was forced to
 19          send a letter to Gregor through counsel demanding that he and his co-
 20          conspirators cease and desist further communications with Restaurant
 21          employees.
 22                 c.    Upon information and belief, the Widmer Enterprise or its
 23          representatives also handed out cash to employees and encouraged them to
 24          strike against new ownership and/or refuse to work for PSH.
 25          Representatives of the Widmer Enterprise then contacted local news media
 26          sources in order to attract unfavorable attention that caused significant
 27          reputational harm to PSH and the Restaurants.
 28

                                              — 15 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 16 of 35 Page ID #:16



  1                d.     Similarly, upon information and belief, the Restaurants’ credit
  2          card payment processing vendor repeatedly represented to Defendant
  3          Politano that the accounts should be set up with new Employer
  4          Identification Numbers (“EIN”) to avoid any interruption in the transfer of
  5          credit card payment funds to the Restaurants’ accounts. In other words, the
  6          Restaurants’ accounts had to be changed to ensure that new ownership,
  7          PSH, could control the accounts. As the vendor advised Politano, if the
  8          EINs were not changed, Plaintiff would not be able to exercise control
  9          over those accounts or coordinate transfer of the credit card payments to
 10          new accounts, thus causing further confusion and interfering with PSH’s
 11          ability to exercise control over the Restaurants’ primary source of revenue.
 12          Notwithstanding, Politano failed to take this step or advise Plaintiff of this
 13          issue, thus interfering with Plaintiff’s ability to work with the vendor to
 14          ensure uninterrupted credit card payment deposits for the Restaurants.
 15          Ultimately, exactly what the vendor warned Politano would happen if the
 16          EINs weren’t changed, did.
 17                e.     In an effort to interfere with PSH’s good faith efforts to
 18          operate the Restaurants in the existing leased spaces, representatives of the
 19          Widmer Enterprise, believed to be A. Widmer, Gregor, and Maehle,
 20          contacted the landlords for the Doral and Brickell Restaurants (Shewalter
 21          and Samo) and interfered with ongoing negotiations regarding the transfer
 22          of the existing leases to PSH, and with PSH’s negotiations regarding
 23          payment of amounts due under the lease.
 24                f.     The Widmer Enterprise also interfered with Plaintiff’s
 25          operation of the Restaurants by interfering with their banking abilities. On
 26          or about March 22, 2019, through their co-conspirator, Szabari, the
 27          Widmer Enterprise locked the BB&T bank accounts associated with the
 28          Restaurants instead of transferring them to the new ownership. These

                                             — 16 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 17 of 35 Page ID #:17



  1          accounts were connected to all vendor auto-debit and ACH payments and
  2          were property of the Restaurants now owned by Plaintiff. This interfered
  3          with Plaintiff’s ability to manage and operate the Restaurants until they
  4          were able to coordinate with BB&T to take control of the accounts.
  5                g.     On March 28, 2019, the Widmer Enterprise unlawfully took
  6          over physical operations at the Doral Restaurant for one day during which
  7          they collected all the Restaurant’s receivables. The Widmer Enterprise
  8          accomplished this by fraudulently informing Shewalter (the Doral
  9          Restaurant’s landlord) that VAPvest and the Widmer family were the true
 10          owner of the Restaurant and thus obtaining his assistance in placing the
 11          Widmer Enterprise’s chosen manager, Defendant Beilenson, in charge of
 12          the Restaurant. For his part in this scheme, Defendant Beilenson (whom
 13          Shewalter referred to in email as “Clemens [Gregor]’s guy”) was paid in
 14          cash directly or indirectly by the Widmer Enterprise. After physically
 15          taking over the Doral Restaurant, Beilenson installed a “Square” credit-
 16          card reader to divert all the Doral Restaurant’s revenue to the Widmer
 17          Enterprise. In this manner the Widmer Enterprise, through Defendant
 18          Beilenson, was able to convert revenue due to the Doral Restaurant and its
 19          true owner, PSH, and take it for themselves. Plaintiff PSH was eventually
 20          able to resolve this situation and take back control over the Doral
 21          Restaurant by having the franchisor provide Shewalter with a letter
 22          demonstrating PSH was the lawful franchisee. However, PSH was not able
 23          to regain control until after it had already lost nearly a full day of revenue
 24          and not without incurring substantial reputational harm with the Doral
 25          Restaurant staff and employees as well as the franchisor.
 26                h.     Maehle, with assistance from A. Widmer, recruited Szabari to
 27          assist in preventing PSH from its lawful operation of the Restaurants by
 28          refusing to perform his actions as managing member of VAP Sunshine.

                                              — 17 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 18 of 35 Page ID #:18



  1          Although Szabari resigned from the Restaurants and VAP Sunshine on or
  2          about March 10, 2019, and thus, pursuant to the operating agreement,
  3          relinquished his shares in VAP Sunshine, he nonetheless continued to
  4          unlawfully hold himself out to third parties as a legal representative of
  5          VAP Sunshine in furtherance of the goals of the Widmer Enterprise.
  6                i.     Maehle (who re-aligned with and/or rejoined the Widmer
  7          Enterprise following PSH’s refusal to pay him until after it resolves the
  8          issues raised by the Widmer Enterprise’s actions) and A. Widmer, along
  9          with their more recent conspiratorial recruit, Szabari, have also retained
 10          counsel, in some cases under false premises, to file numerous harassing
 11          and unfounded lawsuits against PSH in a transparent attempt to use the
 12          judicial process to interfere with PSH’s lawful ownership and control of
 13          the Restaurants.
 14                j.     The first of these lawsuits was filed on behalf of VAPvest
 15          Corp. (an entity that is fully controlled and operated by the Widmer
 16          family) on or about March 1, 2019. (See Complaint attached hereto as
 17          Exhibit C.) PSH attempted to resolve this initial suit amicably through
 18          settlement. During the settlement discussions, the parties discussed several
 19          options including (i) VAPvest buying out PSH and taking the Restaurants
 20          either with or without a franchise license or (ii) PSH buying out VAPvest
 21          by paying $1.6 million to compensate for the alleged development
 22          investment by the Widmer family. Although PSH believed this figure was
 23          unreasonably high because, among other things, it included compensation
 24          for the Wedis GmbH loan that VAP Sunshine had guaranteed despite the
 25          lack of consideration to VAP Sunshine, PSH nonetheless verbally agreed
 26          to accept this figure and buy-out VAPvest in the interest of avoiding
 27          further harm to the Restaurants. Surprisingly, the Widmer controlled
 28          VAPvest, through its counsel, broke off further settlement discussions and

                                             — 18 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 19 of 35 Page ID #:19



  1          continued to prosecute its action through counsel. This startling course of
  2          conduct demonstrates that the real intent of this lawsuit was and is an
  3          attempt to extort through other means the franchise license that the
  4          Widmer family had thus far been unable to obtain. The Widmer family
  5          demonstrated through statements by counsel that it believed PSH could
  6          facilitate issuance of a franchise license. PSH repeatedly noted that the
  7          franchisor had unambiguously rejected giving anyone associated with the
  8          Widmer family a franchise license, and thus, they simply could not deliver
  9          on such a request. But VAPvest’s counsel refused to accept this fact.
 10          Accordingly, VAPvest has continued to prosecute its action, despite having
 11          been offered the full amount of its stated financial demand, in a clear
 12          attempt to continue its effort to extort a franchise license.
 13                k.     Thereafter, on or about April 26, 2019, Defendants Maehle
 14          and Szabari retained attorney Jesse Dean-Kluger to file “civil theft” claims
 15          against PSH (attached hereto as Exhibits D and E), PSH’s CEO (Matthew
 16          Browndorf), and PSH’s law firm. These actions were purportedly brought
 17          on behalf of VAP Sunshine despite the fact that neither Maehle or Szabari
 18          were legal representatives of VAP Sunshine at the time they retained
 19          attorney Kluger or the suits were filed. Indeed, prior to engaging attorney
 20          Kluger, Maehle had already sold his shares in VAP Sunshine and Szabari
 21          had already relinquished his shares. Moreover, both Maehle and Szabari
 22          were well aware that PSH was in fact the true and lawful owner of VAP
 23          Sunshine. Accordingly, Maehle and Szabari retained attorney Kluger under
 24          false premises to sue PSH ostensibly on behalf of VAP Sunshine, despite
 25          knowing that PSH in fact owned VAP Sunshine. PSH has already
 26          demonstrated to attorney Kluger that they are the lawful of VAP Sunshine
 27          but surprisingly Kluger has yet to withdraw the Complaints.
 28

                                              — 19 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 20 of 35 Page ID #:20



  1                 l.     The Widmer Enterprise has also infiltrated the franchisor and
  2          encouraged its own agents or employees to try to block the transaction
  3          with the promise of pecuniary reward. Specifically, upon information and
  4          belief, A. Widmer, Maehle, and Gregor have made financial promises to
  5          Defendant Politano, the CEO of the franchisor’s U.S. division, in
  6          exchange for his effort to block the PSH acquisition of the larger franchise
  7          development rights. As a result, Defendant Politano has, instead of acting
  8          to assist with the operation of the Restaurants as required by his job, has
  9          done everything he can to interfere with PSH’s efforts to operate the
 10          Restaurants and close on the U.S. Transaction. This is not surprising given
 11          that Politano explicitly admitted in an email dated March 8, 2019 that he
 12          intended to “do everything [he could] to stop the deal between [PSH] &
 13          [the franchisor]....” Politano has also encouraged Restaurant staff to quit or
 14          refuse to work, interfered with Restaurant vendors, and made or repeated
 15          disparaging and defamatory comments about PSH to Restaurant staff.
 16    PSH Suffers Substantial Losses Due to the Widmer Enterprise’s Assault
 17          44.    The above conduct has caused PSH substantial and ongoing harm.
 18          45.    First, by interfering with the operation of the Restaurants, the
 19    Widmer Enterprise has deprived PSH of the ordinary revenue generated by these
 20    Restaurants causing it to default on several acquisition lines of credit it had
 21    obtained, and also causing it to lose revenue necessary to pay vendors and
 22    employees of the companies. Indeed, as of the date of this filing, the Widmer
 23    Enterprise’s direct and indirect actions have caused several of the Restaurants to
 24    close at least temporarily and possible even permanently. Some of the
 25    Defendants have in fact even celebrated the results of their inappropriate and
 26    unlawful conspiracy to harm PSH with specific social media posts. For example,
 27    in May 2019, Defendant Beilenson (the former Doral Restaurant manager that
 28    had unlawfully taken over the Doral Restaurant at the direction of the Widmer

                                              — 20 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 21 of 35 Page ID #:21



  1    Enterprise) posted a photo on Facebook showing him and several other
  2    individuals having a dinner with the caption (translated from Spanish to English)
  3    “Celebrating the closure of [the Restaurants]” following the at least temporary
  4    closure of the Doral and Brickell Restaurants due to the efforts of the Widmer
  5    Enterprise and their co-conspirators.
  6          46.    Second, the Widmer Enterprise forced PSH to incur substantial and
  7    unnecessary costs in defending against its attacks including but not limited to (i)
  8    incurring substantial legal costs to deal with the numerous attacks on PSH by the
  9    Widmer Enterprise and its co-conspirators; (ii) re-directing substantial internal
 10    resources to address the issues caused by the Widmer Enterprise’s attacks; (iii)
 11    sending PSH representatives to the specific locations for substantial periods of
 12    time in order to be onsite to defend against the Widmer Enterprise’s attacks; and
 13    (iv) forcing PSH to deliver substantial bonuses and additional payments to
 14    Restaurant staff in order to convince them to stay and continue operations despite
 15    the difficult work environment.
 16          47.    Third, the Widmer Enterprise’s efforts to block the larger U.S.
 17    Transaction has not been without a cost, as it has harmed the relationship
 18    between PSH and the franchisor and forced PSH to incur substantial additional
 19    expenses protecting that transaction.
 20          48.    Finally, the Widmer Enterprise’s actions have in fact deteriorated
 21    the very value of the larger U.S. Transaction. The value of the larger U.S.
 22    Transaction to third party investors is determined in part by the revenue
 23    generated by the existing Restaurants. By interfering with the ordinary operation
 24    of these existing Restaurants and thereby reducing the revenue generated by
 25    these Restaurants, the Widmer Enterprise has likely increased the cost of capital
 26    necessary to develop the additional franchised restaurants contemplated under
 27    the U.S. Transaction. Moreover, the Widmer Enterprise has potentially caused at
 28    least temporary brand damage by interfering with the Restaurants’ normal

                                               — 21 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 22 of 35 Page ID #:22



  1    operations. This may only be fleeting in nature, but it still has an economic
  2    impact.
  3                              FIRST CAUSE OF ACTION
  4         AGAINST J. WIDMER, A. WIDMER, MAEHLE, AND GREGOR
  5                       (Federal Civil RICO, 18 U.S.C. § 1962(c))
  6          49.    Plaintiff incorporates by reference all the preceding paragraphs of
  7    this Complaint as though fully set forth herein.
  8          50.    Defendants J. Widmer, A. Widmer, Maehle, and Gregor (the “RICO
  9    Defendants”) violated RICO and Plaintiff was injured as a result.
 10          51.    Plaintiff is a “person” capable of holding legal or beneficial interest
 11    in property within the meaning of 18 U.S.C. § 1961(3).
 12          52.    Each of the RICO Defendants is a “person” capable of holding legal
 13    or beneficial interest in property within the meaning of 18 U.S.C. § 1961(3).
 14          53.    Each of the RICO Defendants violated 18 U.S.C. § 1962(c) by the
 15    acts described in the prior paragraphs, and as further detailed below.
 16          54.    The Enterprise. Defendants J. Widmer, A. Widmer, Maehle, and
 17    Gregor together with the entities they control, including but not limited to VAP
 18    Invest and VAPvest, form an association-in-fact for the common and continuing
 19    purpose described herein, and constitute an enterprise within the meaning of 18
 20    U.S.C. § 1961(4), which is engaged in the conduct of their affairs through a
 21    continuing pattern of racketeering activity. The members of the Widmer
 22    Enterprise functioned as a continuing unit with an ascertainable structure
 23    separate and distinct from that of the pattern of racketeering activity. There may
 24    also be other members of the enterprise who are unknown at this time.
 25          55.    Pattern of Racketeering Activity. The RICO Defendants, each of
 26    whom are persons associated with, or employed by, the Widmer Enterprise, did
 27    knowingly, willfully, and unlawfully conduct or participate, directly or indirectly,
 28    in the affairs of the Widmer Enterprise though a pattern of racketeering activity

                                              — 22 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 23 of 35 Page ID #:23



  1    within the meaning of 18 U.S.C. §§ 1961(1), 1961(5), and 1962(c). The
  2    racketeering activity was made possible by the RICO Defendants’ regular and
  3    repeated use of the facilities and service of the Widmer Enterprise, and the
  4    various shell companies set up by the RICO Defendants, including but not
  5    limited to VAPvest. The RICO Defendants had the specific intent to engage in
  6    the substantive RICO violations alleged herein.
  7          56.    Predicate acts of racketeering activity are acts which are indictable
  8    under provisions of the U.S. Code enumerated in 18 U.S.C. § 1961(1)(B), as
  9    more specifically alleged below. Defendants each committed at least two such
 10    acts or else aided and abetted such acts.
 11          57.    The acts of racketeering were not isolated, but rather the acts of the
 12    RICO Defendants were related in that they had the same or similar purpose and
 13    result, participants, victims, and methods of commission. Further the acts of
 14    racketeering by the RICO Defendants have been continuous. There was repeated
 15    conduct during a period beginning in early 2016 and continuing through to the
 16    present, and there is a continued threat of repetition of such conduct.
 17          58.    The association-in-fact Widmer Enterprise, as alleged herein, was
 18    not limited to the predicate acts, and extended beyond the racketeering activity.
 19    Rather, it existed separate and apart from the pattern of racketeering activity for
 20    the purpose of laundering J. Widmer’s illicit bribery funds through the
 21    investment in and continued operation of otherwise legitimate U.S. businesses
 22    including but not limited to the Doral Restaurant. The RICO Defendants have
 23    had and do have, upon information and belief, legitimate plans outside of the
 24    racketeering activity including, once all of J. Widmer’s unlawful funds are
 25    laundered through the investment in and operation of otherwise legitimate U.S.
 26    business, continuing to operate some or all of the legitimate U.S. businesses they
 27    have acquired through the laundering of these illicit funds.
 28

                                              — 23 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 24 of 35 Page ID #:24



  1           59.    Plaintiff PSH specifically alleges that the RICO Defendants have
  2    participated in the operation and management of the association-in-fact Widmer
  3    Enterprise by overseeing and coordinating the commission of multiple acts of
  4    racketeering as described below.
  5           60.    Predicate Acts: Money Laundering. The RICO Defendants
  6    committed no less than three offenses under 18 U.S.C. § 1956 by knowingly
  7    conducting financial transactions with property that was proceeds of unlawful
  8    activity at least three times with respect to the Widmer Enterprise’s investment in
  9    the Doral Restaurant.
 10           61.    The money that was invested in the Doral Restaurant by the Widmer
 11    Enterprise through VAP Invest and its frontman and co-conspirator, originated
 12    from unlawful activity pursuant to 18 U.S.C. § 1956 because it constituted the
 13    proceeds of J. Widmer’s bribery network which involved bribery of a public
 14    official and/or the misappropriation, theft, or embezzlement of public funds by or
 15    for the benefit of a public official.
 16           62.    The Widmer Enterprise engaged in three specific related but
 17    separate financial transactions that constituted violations of 18 U.S.C. § 1956 and
 18    thus constituted three distinct but related predicate acts in furtherance of the
 19    common purpose of their RICO enterprise. As discussed above, the following
 20    three financial transactions constitute examples of the Widmer Enterprise’s
 21    knowing participation in financial transactions that involved the use of the
 22    proceeds of known unlawful activity: investment of (i) $1 million of J. Widmer’s
 23    unlawful bribery proceeds in the Doral Restaurant on or about July 2016 in
 24    exchange for a purported 40% interest in the Doral Restaurant; (ii) $1 million of
 25    J. Widmer’s unlawful bribery proceeds in Wedis GmbH in exchange for a
 26    guarantee from VAP Sunshine without any consideration provided to VAP
 27    Sunshine in late (after July) 2016; and (iii) $200,000 of J. Widmer’s unlawful
 28

                                               — 24 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 25 of 35 Page ID #:25



  1    bribery proceeds in the Doral Restaurant in the form of a convertible note on or
  2    about March 2017.
  3           63.   These acts were done intentionally and knowingly with the specific
  4    intent to advance the Widmer Enterprise’s illicit scheme.
  5           64.   The RICO Defendants’ shared objective was and is to launder the
  6    proceeds of J. Widmer’s unlawful activity.
  7           65.   Plaintiff PSH has been damaged as a direct and proximate result of
  8    the RICO Defendants’ investment in the Doral Restaurant, and the Widmer
  9    Enterprise’s unlawful attempt to maintain control of the Doral Restaurant
 10    following its acquisition by PSH as part of the Sunshine Transaction.
 11           66.   Predicate Acts: Mail and Wire Fraud. Defendants Maehle and
 12    Gregor in furtherance of the Widmer Enterprise committed acts constituting
 13    offenses under 18 U.S.C. §§ 1341 and 1343. For the purpose of preventing
 14    PSH’s lawful operation and exercise of control over the Doral Restaurant,
 15    Defendants Maehle and Gregor caused delivery of documents and things by U.S.
 16    mail or by private or commercial interstate carriers and transmitted or caused to
 17    be transmitted by means of wire communications interstate or foreign commerce
 18    various writings, signs, and signals. The acts of Defendants Maehle and Gregor
 19    set forth above were done with knowledge that the use of the mails or wires
 20    would follow in the ordinary course of business, or that such use could have been
 21    foreseen, if not actually intended. These acts were done intentionally and
 22    knowingly with the specific intent to advance the Widmer Enterprise’s scheme or
 23    artifice.
 24           67.   Specifically, Maehle along with or through Szabari, fraudulently
 25    represented to attorney Jesse Dean-Kluger that he and Szabari were proper and
 26    lawful representatives of VAP Sunshine in or around March 2019 for the purpose
 27    of inducing attorney Kluger to file several frivolous and harassing lawsuits. The
 28    purpose of these lawsuits was to improperly use the U.S. judicial system as a

                                             — 25 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 26 of 35 Page ID #:26



  1    means of furthering the interests and purpose of the Widmer Enterprise by trying
  2    to regain or maintain control over the Doral Restaurant on behalf of the Widmer
  3    Enterprise. Defendant Maehle knew at the time of these statements to attorney
  4    Kluger that he was no longer a representative or owner of VAP Sunshine, and
  5    thus could not initiate suit on behalf of VAP Sunshine, as he had sold his shares
  6    of that entity to Plaintiff PSH. Likewise, Defendant Maehle knew at the time of
  7    these statements to attorney Kluger that Defendant Szabari was no longer a
  8    representative or owner of VAP Sunshine following Szabari’s resignation and
  9    associated relinquishment of his shares and thus that Defendant Szabari could not
 10    initiate suit on behalf of VAP Sunshine.
 11          68.    Defendant Maehle along with or through Defendant Szabari used
 12    interstate wire and/or U.S. mail or private commercial carriers to make these
 13    fraudulent representations to attorney Kluger.
 14          69.    RICO Defendant Gregor also made fraudulent representations
 15    regarding the ownership of VAP Sunshine and the Doral Restaurant in
 16    furtherance of the Widmer Enterprise’s effort to improperly regain or maintain
 17    control of the Doral Restaurant. Specifically, in March of 2019, Gregor
 18    represented that the Widmer family was the legal owner of VAP Sunshine to
 19    William Shewalter and/or his agents as the landlord for the Doral Restaurant.
 20    Defendant Gregor made these representations in order to convince Shewalter to
 21    assist in providing Gregor’s “guy,” Defendant Beilenson, with management
 22    control over the Doral Restaurant. Representatives of the Widmer Enterprise
 23    directly or indirectly provided Defendant Beilenson with cash to convince him to
 24    take over the Doral Restaurant and to install “Square” credit-card readers to
 25    divert restaurant revenue into accounts controlled by the Widmer Enterprise.
 26    Based on Defendant Gregor’s fraudulent representations to Shewalter, Defendant
 27    Beilenson was able to accomplish this goal for at least one business day before
 28

                                             — 26 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 27 of 35 Page ID #:27



  1    Plaintiff was able to prove to Shewalter that they were the lawful owner and
  2    operator of the Doral Restaurant.
  3          70.    Defendant Gregor used international or interstate wire
  4    communication and/or U.S. mail or private or commercial mail carriers to make
  5    these knowingly fraudulent representations to Shewalter with the intent of
  6    deceiving Shewalter and harming Plaintiff PSH. Defendant Gregor’s intent was
  7    to further the purpose and goals of the Widmer Enterprise.
  8          71.    Continuity of Conduct. The RICO Defendants’ violations of state
  9    and federal laws as set forth herein, each of which directly and proximately
 10    injured Plaintiff PSH, constituted a continuous course of conduct spanning a
 11    period from approximately 2015 to the present, which was intended to launder
 12    the illicit gains of J. Widmer through a sophisticated money-laundering scheme.
 13    Therefore, said violations were part of a pattern of racketeering activity under 18
 14    U.S.C. §§ 1961(1) and (5).
 15          72.    The unlawful actions of the RICO Defendants, and each of them,
 16    have directly, illegally, and proximately caused and continue to cause injuries to
 17    Plaintiff PSH in its business. Plaintiff seeks an award of damages in
 18    compensation for, among other things, the millions of dollars in damages the
 19    RICO Defendants have caused to the existing Restaurants that PSH owns, and to
 20    the reputational harm to the restaurants PSH has negotiated for the right to build
 21    pursuant to the larger U.S. Transaction.
 22          73.    Plaintiff PSH accordingly seeks an award of three times the
 23    damages it has sustained, and the recovery of reasonable attorneys’ fees and costs
 24    of investigation and litigation, as well as any other relief as authorized by statute.
 25
 26
 27
 28

                                               — 27 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 28 of 35 Page ID #:28



  1                            SECOND CAUSE OF ACTION
  2         AGAINST J. WIDMER, A. WIDMER, MAEHLE, AND GREGOR
  3           (Conspiracy to violate Federal Civil RICO, 18 U.S.C. § 1962(c))
  4          74.    Plaintiff incorporates by reference all the preceding paragraphs of
  5    this Complaint as though fully set forth herein.
  6          75.    In violation of 18 U.S.C. § 1962(d), the RICO Defendants each
  7    knowingly, willfully, and unlawfully conspired to facilitate a scheme which
  8    included the operation of the Widmer Enterprise through a pattern of
  9    racketeering activity as described above.
 10          76.    The conspiracy commenced as early as 2015 after J. Widmer was
 11    forced to flee Guatemala to avoid prosecution for his role in a bribery network.
 12          77.    The conspiracy’s purpose was to launder the money that J. Widmer
 13    had unlawfully obtained pursuant to his participation in a Guatemalan customs
 14    bribery network.
 15          78.    Each Defendant committed at least one overt act in furtherance of
 16    such conspiracy. These acts in furtherance of the conspiracy included, setting up
 17    a blind family trust to conceal the origin of the money contributed by J. Widmer,
 18    setting up and utilizing shell companies and Maehle as a front-man to invest the
 19    illicit money into legitimate U.S. businesses, including the Doral Restaurant, and
 20    engaging or recruiting others to engage in the extensive tortious conduct
 21    described in this Complaint in order to try to gain control over the Doral
 22    Restaurant so that it could be used for further money-laundering activity.
 23          79.    Even if some of the RICO Defendants did not specifically agree to
 24    harm Plaintiff PSH, the purpose of the acts they engaged in was to advance the
 25    overall object of the conspiracy, and the harm to Plaintiff was a reasonably
 26    foreseeable consequence of the RICO Defendants’ actions.
 27          80.    Plaintiff has been injured and continues to be injured in its business
 28    and property by the RICO Defendants’ conspiracy in violation of 18 U.S.C.

                                             — 28 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 29 of 35 Page ID #:29



  1    § 1962(d). The unlawful actions of the RICO Defendants, and each of them, have
  2    directly, illegally, and proximately caused and continue to cause injuries to
  3    Plaintiff PSH in its business and property. Plaintiff seeks an award of damages in
  4    compensation for, among other things, the millions of dollars in damages that the
  5    RICO Defendants have caused to the existing Restaurants that PSH owns and to
  6    the reputational harm to the restaurants PSH has negotiated for the right to build
  7    pursuant to the larger U.S. Transaction.
  8          81.    Plaintiff PSH accordingly seeks an award of three times the
  9    damages it has sustained, and the recovery of reasonable attorneys’ fees and costs
 10    of investigation and litigation, as well as any other relief as authorized by statute.
 11                              THIRD CAUSE OF ACTION
 12         AGAINST GREGOR, MAEHLE, J. WIDMER, AND A. WIDMER
 13                                     (Civil Extortion)
 14          82.    Plaintiff incorporates by reference all the preceding paragraphs of
 15    this Complaint as though fully set forth herein.
 16          83.    Defendants J. Widmer, A. Widmer, Gregor, and Maehle through
 17    VAPvest and its counsel demanded that Plaintiff obtain a franchise license for a
 18    member of the Widmer family or they would continue to wrongfully harass
 19    Plaintiff PSH through the legal process. The Defendants made such a demand
 20    despite Plaintiff PSH’s offer to pay the full and unwarranted financial amount
 21    that VAPvest through its counsel has demanded. PSH only verbally accepted this
 22    figure in order to avoid further harm to the Restaurants and franchise brand but
 23    the RICO Defendants though VAPvest and its counsel refused to stop prosecution
 24    of the matter unless Plaintiff got a franchise license for the Widmer family.
 25          84.    PSH agreed to approach the franchisor about a franchise license for
 26    the Widmer family despite the franchisor’s prior refusal to grant such a license.
 27          85.    The Defendants knew that their action to take control over VAP
 28    Sunshine and the Doral Restaurant was unfounded because PSH had acquired

                                               — 29 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 30 of 35 Page ID #:30



  1    ownership of both entities but continued to prosecute the action unless PSH got it
  2    a franchise license.
  3          86.     The franchisor was unwilling to provide the Widmer family with a
  4    franchise license. The RICO Defendants learned of this and stopped prosecuting
  5    their action but only after Plaintiff PSH expended substantial amounts on legal
  6    defense costs and only after the RICO Defendants’ improper lawsuit caused
  7    substantial reputational harm to the Restaurants and to Plaintiff PSH.
  8                             FOURTH CAUSE OF ACTION
  9                AGAINST GREGOR, A. WIDMER, AND BEILENSON
 10                                       (Conversion)
 11          87.     Plaintiff incorporates by reference all the preceding paragraphs of
 12    this Complaint as though fully set forth herein.
 13          88.     Plaintiff PSH validly owned VAP Sunshine and the Doral Restaurant
 14    and as the legal owner was entitled to all the revenue generated by the Doral
 15    Restaurant.
 16          89.     Defendants Gregor, A. Widmer, and Beilenson converted revenue
 17    due Plaintiff by physically and unlawfully taking over the Doral Restaurant on
 18    March 28, 2019 and diverting credit card revenue due to Plaintiff to themselves
 19    and the Widmer Enterprise via use of a Square credit card reader.
 20          90.     Defendants A. Widmer and Gregor directly or indirectly paid cash to
 21    Defendant Beilenson to take over the Doral Restaurant in coordination with
 22    fraudulent statements to the landlord’s representative, William Shewalter.
 23          91.     Defendant Beilenson knew or should have known that A. Widmer
 24    and Gregor were not the true owner of the Restaurants but in return for cash
 25    compensation physically took over the Doral Restaurant under the control and
 26    with their assistance and diverted credit card revenue due to Plaintiff to the
 27    Widmer Enterprise.
 28

                                              — 30 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 31 of 35 Page ID #:31



  1          92.      Plaintiff PSH was damaged as a result of the above conduct in that it
  2    lost revenue it was entitled to receive at the Doral Restaurant and, moreover, was
  3    damaged in reputation as a result of the temporary takeover off the Doral
  4    Restaurant by Defendants A. Widmer, Gregor, and Beilenson.
  5                               FIFTH CAUSE OF ACTION
  6                                  AGAINST POLITANO
  7                           (Tortious Interference with Contract)
  8          93.      Plaintiff incorporates by reference all the preceding paragraphs of
  9    this Complaint as though fully set forth herein.
 10          94.      The pending U.S. Transaction executed by Plaintiff PSH and the
 11    franchisor provides Plaintiff with development rights to further expand the
 12    franchise in Florida, Illinois, New York, New Jersey, Virginia, and Washington,
 13    DC and acquire several additional existing franchised restaurants. The Sunshine
 14    Transaction provided Plaintiff with ownership and control over three existing
 15    Restaurants.
 16          95.      Defendant Politano was fully and completely aware of the
 17    relationship between Plaintiff PSH and the franchisor, the U.S. Transaction, and
 18    the Sunshine Transaction.
 19          96.      Defendant Politano has unambiguously and explicitly stated his
 20    intent to disrupt the relationship between the franchisor and Plaintiff PSH by
 21    destroying the U.S. Transaction and the Sunshine Transaction. Indeed, in an
 22    email dated March 8, 2019, Defendant Politano specifically stated that he would
 23    “do everything to stop the deal between [Plaintiff PSH and the franchisor].”
 24          97.      Defendant Politano has conspired with the Widmer Enterprises
 25    and/or the other Defendants named herein to disrupt Plaintiff PSH’s lawful
 26    operation of the Restaurants by, among other things:
 27
 28

                                               — 31 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 32 of 35 Page ID #:32



  1                 a.    Making incorrect and unflattering statements about PSH to
  2                       the franchisor, Restaurant employees, Restaurant vendors, and
  3                       other third parties.
  4                 b.    Refusing to cooperate with PSH’s operational needs despite
  5                       the fact that he is the CEO of the U.S. arm of the European
  6                       franchisor. For example, Defendant Politano removed one of
  7                       his employees, Simon Wu, from the Reston Restaurant
  8                       despite the fact that Mr. Wu was filling a management void at
  9                       that location, and with full knowledge that Mr. Wu’s removal
 10                       without notice would leave a management vacuum at the
 11                       Reston Restaurant that would be difficult to fill without
 12                       substantial harm to PSH and the Reston Restaurant.
 13                 c.    Encouraging Restaurant employees to quit, strike, or
 14                       otherwise refuse to cooperate with PSH as the new owner and
 15                       manager of the Restaurants, despite his obligation to support
 16                       and assist PSH with the operation of the Restaurants as the
 17                       CEO of the U.S. division of the franchisor.
 18          98.    Defendant Politano’s conduct has disturbed the relationship between
 19    the franchisor and Plaintiff PSH, has caused delays, jeopardized the U.S.
 20    Transaction, and has led to significant problems at the three existing Restaurants.
 21          99.    Defendant Politano’s conduct has caused substantial damage to
 22    PSH. Defendant Politano has caused significant reputational harm and loss of
 23    revenue at the Restaurants currently owned and operated by PSH. This
 24    reputational harm and reduced revenue have also caused a substantial reduction
 25    in the value of the U.S. transaction to PSH because the cost of capital to be raised
 26    for the U.S. Transaction is tied to the revenue coming into the existing
 27    Restaurants, as those figures factor into the revenue projections for the
 28    restaurants to be developed. The chaos that has been caused by Defendant

                                                 — 32 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 33 of 35 Page ID #:33



  1    Politano’s conduct has also resulted in substantial delays in closing the U.S.
  2    Transaction, which has caused PSH to incur considerable delay damages. Finally,
  3    while Defendant Politano has not yet succeeded in his stated intent to “stop the
  4    deal” between the franchisor and Plaintiff PSH, the U.S. Transaction, which is
  5    worth several hundred million dollars, is now at substantial risk as a direct and
  6    proximate result of Defendant Politano’s conduct and cooperation of the Widmer
  7    Enterprise.
  8                             SIXTH CAUSE OF ACTION
  9                            AGAINST ALL DEFENDANTS
 10                                      (Civil Conspiracy)
 11           100. Plaintiff incorporates by reference all the preceding paragraphs of
 12    this Complaint as though fully set forth herein.
 13           101. Defendants have all conspired against Plaintiff PSH for varying
 14    reasons or motivations and in varying ways but with the same goal of harming
 15    Plaintiff PSH with respect to the Sunshine Transaction and its lawful operation
 16    and ownership of the Restaurants and/or the larger U.S. Transaction.
 17           102. Defendants have engaged in a coordinated attack on PSH and
 18    although not all Defendants are equally involved in or have knowledge of the full
 19    scope of the illicit scheme, they all share a common scheme of harming PSH and
 20    its interests.
 21           103. Each Defendant has committed at least one tortious act in
 22    furtherance of this conspiracy.
 23           104. Defendants’ conspiratorial scheme has caused and is continuing to
 24    cause damage to Plaintiff PSH.
 25           105. Accordingly, each and every one of Defendants can and should be
 26    held fully accountable for the damages caused by the conduct of each and every
 27    one of their co-conspirator Defendants.
 28

                                               — 33 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 34 of 35 Page ID #:34



  1                                PRAYER FOR RELIEF
  2          WHEREFORE, Plaintiff respectfully requests judgment against
  3    Defendants as follows:
  4                    1. For general, compensatory, consequential, exemplary,
  5                       punitive, and treble damages according to proof;
  6                    2. For attorneys’ fees and costs pursuant to contract;
  7                    3. For Plaintiff’s cost of suit; and
  8                    4. For such other relief as the Court may deem just and proper.
  9
 10    Respectfully submitted,
 11
 12     May 27, 2019                     WILSON KEADJIAN BROWNDORF LLP
 13
 14
 15                                            By: ____________________________
 16                                                BENJAMIN M. CUTCHSHAW
                                                   bcutchshaw@wkbllp.com
 17                                                1900 Main Street, Suite 600
 18                                                Irvine, California 92614
                                                   Attorneys for Plaintiff
 19                                                Plutos Sama Holdings, Inc.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              — 34 —
Case 8:19-cv-01010-ODW-AGR Document 1 Filed 05/27/19 Page 35 of 35 Page ID #:35



  1
  2                            DEMAND FOR JURY TRIAL
  3          Plaintiff hereby demands a trial by jury on all causes of action herein.
  4
  5     May 27, 2019                    WILSON KEADJIAN BROWNDORF LLP
  6
  7
  8                                           By: ____________________________
  9                                               BENJAMIN M. CUTCHSHAW
                                                  bcutchshaw@wkbllp.com
 10                                               1900 Main Street, Suite 600
 11                                               Irvine, California 92614
                                                  Attorneys for Plaintiff
 12                                               Plutos Sama Holdings, Inc.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             — 35 —
